DETAILED ACTION
Claims 1-5 are cancelled.
Claims 6-16 are pending.

Allowable Subject Matter
Claims 6-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a device comprising the following limitation/feature:
(Claim 6) - " generate, for each group of the reference data, combined data for each group obtained by combining, with the reference data, data detected in a same period of time as an operation 2Application No. 16/057,337 Reply to Office Action of August 19, 2021 period of time of the reference data in the target data in the case where the target data falls under the first data type; calculate, using a statistical method, a statistical amount of the target data in a case where the target data falls under the second data type; calculate, using a statistical method, a statistical amount of the combined data for each group in the case where the target data falls under the first data type; 
determine a state of the production equipment based on the statistical amount of the target data in the case where the target data falls under the second data type; determine the state of the production equipment based on the statistical amount of the combined data for each group in the case where the target data falls under the first data type; and carry out a treatment corresponding to the state of the production equipment, wherein the target data evaluates an abnormality of at least one object device selected from a driving device for driving rotation of a rotating body, a driving device for moving a moving body, a clamp device of an automatic tool exchange device, a shutter opening/closing device of 

(Claim 13) – “generate, for each group of the reference data, combined data for each group obtained by combining, with the reference data, data detected in a same period of time as an operation period of time of the reference data in the target data in the case where the target data falls under the first data type; acquire, when first machining the plurality of types of workpieces is performed using a first tool for information acquisition corresponding to each of the plurality of types of tools, first machining information from a start of use of the first tool until exhaustion of life of the first tool;  store an arithmetic model determined based on the first machining information of the plurality of types of workpieces, the arithmetic model being for performing life prediction of a tool of a same type as the first tool; acquire, when second machining  of the plurality of types of workpieces is performed using a second tool, which is the tool of the same type as the first tool and is a life prediction target, second machining information at a time when the second machining is performed; and perform life prediction of the second tool based on the second machining information and the arithmetic model”,
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119